Goolsby, Judge
(concurring):
I concur with the result reached by Judge Shaw in his opinion and I agree with his conclusion that we should treat Harris-Teeter’s first three exceptions. Baker v. Weaver, 279 S. C. 479, 309 S. E. (2d) 770 (Ct. App. 1983).
If the refusal of the trial judge to admit in evidence the three arrest warrants, the bank statements, and the returned checks constituted error, I also agree it was, at most, harmless error. I do not agree, however with Judge Shaw’s statement that Parrott v. Plowden Motor Co., 246 S. C. 318, 143 S. E.(2d) 607 (1965), required the trial judge to exclude the evidence.
Parrott does not limit in every case the proof regarding probable cause to “only those facts and circumstances which were known or should have been known to the prosecutor at the time he instituted the prosecution.” 246 S. C. at 322, 143 S. E. (2d) 609. Irrespective of the questions of malice and want of probable cause, the plaintiff’s guilt is a complete defense to an action for malicious prosecution except where the innocence of the plaintiff in the malicious prosecution either is conceded or is not challenged. 54 C. J. S. Malicious Prosecution § 30c at 991 (1948); Id. § 74 at 1039. Here, the respondent Sue Smith’s innocence was not conceded. Indeed, Harris-Teeter expressly challenged it.